Citation Nr: 0937154	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-10 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by calluses of the bilateral feet.

2.  Entitlement to service connection for warts of the 
bilateral feet.

3.  Entitlement to service connection for degenerative joint 
disease (DJD) of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from  June 1968 to June 
1972, from September 1972 to March 1979, and from June 1982 
to December 1991.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  The RO, in pertinent part, denied the 
benefits sought on appeal.

The Board notes the January 2006 rating decision also granted 
service connection for hypertension (20 percent disabling), 
bilateral plantar fasciitis (10 percent disabling), DJD of 
the left hip (10 percent disabling), DJD of the lumbar spine 
(10 percent disabling), and bilateral bunion deformity (10 
percent disabling).  While the VA Form 9 received in March 
2007 was originally construed as a notice of disagreement 
(NOD) with regard to the initial ratings assigned for 
hypertension, bilateral plantar fasciitis, DJD of the left 
hip and lumbar spine, the RO informed the Veteran that the 
NOD (received at VA 14 months after the January 2006 
Decision) was in fact not timely.  38 C.F.R. § 20.302.  The 
statement received in March 2007 was then construed as a 
request for increased evaluations, which was adjudicated in a 
May 2009 rating decision.  To date an NOD has not been filed 
and as such, the claims are not in appellate status.

In the Veteran's substantive appeal he requested a hearing 
before the Board to be held in Washington, D.C.  A hearing 
was scheduled for September 2009.  Prior to the hearing, the 
Veteran withdrew his request.  See statement dated in August 
2009.  Thus, there are no outstanding hearing requests.  
38 C.F.R. § 20.702(e). 


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The competent medical evidence of record does not contain 
any currently diagnosed chronic condition manifested by 
calluses of the bilateral feet.

3.  The competent medical evidence of record does not contain 
any currently diagnosed chronic condition manifested by warts 
of the bilateral feet.

4.  Right hip DJD was not incurred during the Veteran's 
active military service, it did not manifest in the year 
following separation from said service, and the weight of the 
competent medical evidence of record is against any finding 
that right hip degenerative joint disease is related to any 
aspect of the Veteran's period of service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a disability manifested by calluses of the bilateral feet 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The criteria for the establishment of service connection 
for a disability manifested by warts of the bilateral feet 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The criteria for the establishment of service connection 
for DJD of the right hip are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as of what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claims for service connection in correspondence 
sent to the Veteran in January 2005, March 2005, and July 
2005.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  Notice pursuant to the Dingess decision is 
rendered moot as the claims are being denied.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service medical 
records, and reports of VA examination.  The Veteran has not 
identified any other evidence which has not been obtained.

The Board notes that the RO attempted to obtain treatment 
records of the Veteran from Portsmouth Naval Hospital; 
however, the RO was notified in October 2005, that they had 
no records of admission at their facility and that the 
computer indicated the Veteran's outpatient record was 
located at Oceana Branch Medical Clinic.  A follow-up request 
to Oceana Branch Health Clinic also resulted in a negative 
response.  The RO made a formal finding of unavailability of 
these records in November 2005.  Any further attempts to 
obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(2).

Finally, the Board notes that while an April 2009 report of 
VA examination was associated with the claims folder after 
the February 2007 statement of the case (SOC) was issued, it 
was not pertinent to the matters on appeal.  38 C.F.R. 
§ 19.31.  Specifically, the examination was ordered in regard 
to claims not currently before the Board and that examination 
report contains no findings with respect to DJD of the right 
hip, calluses or warts of the bilateral feet.  As such, 
remand for preparation of a supplemental statement of the 
case (SSOC) is not necessary.  Id. 

For the foregoing reasons, the Board therefore finds that VA 
has satisfied the duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 



II. Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

III. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Calluses and Warts of the Bilateral Feet

Initially, the Board points out that the Veteran is already 
service-connected for disabilities involving the feet, 
including a postoperative bunion deformity, bilaterally, and 
bilateral plantar fasciitis.  

The Veteran contends that he is entitled to service 
connection for separate disabilities manifested by calluses 
and warts of both feet.  He asserts that these conditions 
first became manifested in service, that they were not 
corrected by surgery and that they persist to the present 
day.

Having carefully considered the Veteran's claims in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims and 
that the appeal as to these two issues will be denied.  These 
two claims for service connection fail in this case because 
there is no diagnosis of a current disability manifested by 
calluses or warts. 

The Board does not doubt that the Veteran had treatment for 
calluses and warts.  Service treatment records do show that 
he was treated for calloused areas along the plantar surface 
of the bilateral feet in 1978, 1979, 1984, and 1991.  While a 
June 1978 entry noted the Veteran may need an osteotomy and a 
March 1979 entry showed a history of osteotomies of the 
fourth metatarsal bilaterally, the file contains no surgical 
report.  The Veteran did undergo reduction of the calluses in 
1979.  Between the second and third periods of service, the 
Veteran was afforded VA examinations in May 1979 and March 
1981.  These reports were negative for calluses or warts.  VA 
outpatient treatment records dated between these periods, 
specifically in 1979 and 1980, were similarly devoid of 
complaints or treatment for calluses or warts.  The Veteran 
was treated for papilloma warts in 1989 on the left foot, and 
for unresolved warts on the bilateral feet in 1990.  The 
Veteran separated from service for the final time in December 
1991.

The Board cannot overlook the fact that since separation, 
there is no medical evidence of record supporting a finding 
that the Veteran has a current disability manifested by 
calluses or warts.  Records from Patients First Center dated 
in 2004 and 2005 were devoid of findings of calluses or 
warts, as was the August 2005 report of VA examination.

In short, the evidence of record does not show that the 
Veteran has a currently diagnosed disability manifested by 
calluses or warts.  The mere fact that Veteran was treated in 
service for calluses (reduction and possible osteotomies) and 
warts is not enough to establish that a chronic callus or 
wart disability manifested during his active duty service.  
38 C.F.R. § 3.303(b).  Since his discharge from service, he 
has not been treated for either condition.

As noted above, the Veteran is already service-connected for 
a number of foot disabilities.  Here, however, the record 
does not show that he has a separate disability manifested by 
calluses or warts.  As such the claims for service connection 
must be denied.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter.  Thus, without a current 
diagnosis or medical findings establishing the existence of a 
chronic disability manifested by calluses or warts, the 
weight of the competent medical evidence is against an award 
of service connection for the claimed disabilities.

The Board is cognizant that the Veteran is competent to 
report symptoms of foot pain since service.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Here, while the Veteran argues that surgery failed to correct 
a callus condition that began during service, and, that he 
has foot pain from calluses and warts, such statements are 
given reduced weight in light of the fact that the records 
since separation from service do not show any treatment for 
either calluses or warts since service.  In fact, the 
evidence supports a finding that neither condition currently 
exists.  

The Board again notes that service connection is currently in 
effect for bilateral plantar fasciitis and bunion deformity 
with bilateral tibial sesamoidectomy, and that foot pain has 
been identified as an attributed symptom. 

While the Veteran contends that he has calluses or warts 
which are related to his period of active military service, 
his statements do not constitute competent evidence of a 
medical diagnosis or nexus opinion.  The Veteran is not a 
medical professional and his statements as to diagnosis and 
etiology does not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In conclusion, a chronic disability manifested by calluses or 
warts of the feet was not shown during service, and is not 
shown by medical evidence at this time.  The preponderance of 
the evidence is against the claims for service connection, 
and the appeals must therefore be denied.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

Right Hip DJD

The Veteran contends that he is entitled to service 
connection for right hip DJD.  Having carefully considered 
the Veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and that the appeal as to this 
issue will be denied.  

As discussed above, to establish entitlement to service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in- service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, there is a current diagnosis of right hip 
arthritis, but there is no indication that such a condition 
was incurred during service, and there is no medical evidence 
linking the current diagnosis to service. 

Infinitivally, the Board points out that the Veteran has not 
set forth any specific incident as to service incurrence.  
There is no right hip injury documented, and no documentation 
of any inservice treatment for right hip complaints.  While 
service treatment records dated in July 1991 show the Veteran 
reported a history of right hip arthritis, the Veteran's 
service treatment records are wholly devoid of complaints, 
treatment, or diagnoses of right hip DJD.  The Veteran was 
treated for DJD of the left hip, for which service connection 
is currently in place.  

Post-service, the Veteran was first diagnosed with right hip 
DJD in November 2004, some 13 years after his last separation 
from active duty service, which is clearly outside the one-
year presumptive period.  38 C.F.R. §§ 3.307, 3.309.  This 
lengthy period without treatment (between separation from 
service in 1991 and the diagnosis of osteoarthritis in 2004) 
weighs heavily against the claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).   

The Board notes that no medical professional, to include the 
August 2005 VA examiner, has provided any opinion linking any 
current DJD of the right hip to any aspect of the Veteran's 
period of service.  Moreover, the file contains no medical 
evidence that supports such a link.  

In short, right hip DJD was not shown during service or 
within the year following separation from said service.  
38 C.F.R. §§ 3.303, 3.307, 3.309.  While the Veteran was 
diagnosed with right hip DJD in 2004, there is no medical 
evidence of record linking the condition to any aspect of the 
Veteran's periods of service.  

Though the Veteran contends that he currently has DJD of the 
right hip that is a related to his military service, there is 
no medical evidence on file supporting the Veteran's 
assertion.  The Veteran's statements alone do not constitute 
competent evidence of a medical nexus opinion.  Espiritu, 2 
Vet. App. at 494-95.  The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claim, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 
Vet. App. at 55-57.   


ORDER

Entitlement to service connection for calluses of the 
bilateral feet is denied.

Entitlement to service connection for warts of the bilateral 
feet is denied.

Entitlement to service connection for DJD of the right hip is 
denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


